EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.

Allowable Subject Matter

Claims 1, 3-10 and 12 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Mori discloses a pellicle holder (as shown in Figs. 1-4) comprising: 

Van Der Meulen et al. discloses a mask assembly comprising a patterning device, a sub-frame secured to the patterning device, a pellicle frame configured to support a pellicle and a mechanical attachment interface operable to allow attachment of the pellicle frame to the sub-frame and detachment of the pellicle frame from the sub-frame (as shown in Figs. 12-16, see also paragraphs [0224]-[0249]).
However, the combination of Mori and Van Der Meulen et al. does not teach an outer frame including a plurality of pellicle seating spaces, wherein the pellicle comprises a pellicle membrane and a pellicle frame supporting the pellicle membrane, and wherein a holding head having a branch shape is formed at one end of the holding leg, and the pellicle frame is supported by the branch shape of the holding head such that the pellicle frame is spaced apart from a mask when the pellicle holder is disposed on the mask, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Mori and Van Der Meulen et al. such that the holding head having a branch shape is formed at one end of the holding leg, and the pellicle frame is supported by the branch shape of the holding head such that the pellicle frame is spaced apart from a mask when the pellicle holder is disposed on the mask, see pages 7-11 of the remarks.
Accordingly, the prior art fails to teach or fairly suggest a pellicle holder requiring “an outer frame including a plurality of pellicle seating spaces, wherein the pellicle comprises a pellicle membrane and a pellicle frame supporting the pellicle membrane, and wherein a holding head having a branch shape is formed at one end of the holding leg, and the pellicle frame is supported by the branch shape of the holding head such that the pellicle frame is spaced apart 

With respect to claim 10, Mori discloses a pellicle holder (as shown in Figs. 1-4) comprising: 
an outer frame (11 or 31) formed therein with a pellicle seating space (as shown in Figs. 1-4).
Van Der Meulen et al. discloses a mask assembly comprising a patterning device, a sub-frame secured to the patterning device, a pellicle frame configured to support a pellicle and a mechanical attachment interface operable to allow attachment of the pellicle frame to the sub-frame and detachment of the pellicle frame from the sub-frame (as shown in Figs. 12-16, see also paragraphs [0224]-[0249]).
Takehisa et al. teaches a pellicle inspection apparatus (Figs. 1 and 4-9) for protecting a mask (71) used in an extreme ultraviolet (EUV) lithography process (Fig.7), the pellicle inspection apparatus comprising: a light source configured to irradiate EUV light (as shown in Fig. 7); a splitter configured to transmit a portion of the EUV light irradiated from the light source and reflect a remaining portion of the EUV light (as shown in Figs. 1 and 4-9); a first detector (24) configured to measure the EUV light reflected from the splitter (as shown in Figs. 1 and 4-9); a reflector configured to reflect the EUV light transmitted through the splitter and provide the EUV light to a pellicle (as shown in Figs. 1 and 4-9); a second detector (27) configured to measure the EUV light which is transmitted through the pellicle, reflected by the mask, and retransmitted through the pellicle (as shown in Figs. 1 and 4-9); and a pellicle holder configured to arrange the pellicle on the mask such that the pellicle faces the mask while being 
However, the combination of Mori, Van Der Meulen et al. and Takehisa et al. does not teach an outer frame including a plurality of pellicle seating spaces, wherein the pellicle comprises a pellicle membrane and a pellicle frame supporting the pellicle membrane, and wherein a holding head having a branch shape is formed at one end of the holding leg, and the pellicle frame is supported by the branch shape of the holding head such that the pellicle frame is spaced apart from a mask when the pellicle holder is disposed on the mask, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Mori, Van Der Meulen et al. and Takehisa et al. such that the holding head having a branch shape is formed at one end of the holding leg, and the pellicle frame is supported by the branch shape of the holding head such that the pellicle frame is spaced apart from a mask when the pellicle holder is disposed on the mask, see pages 7-11 of the remarks.
Accordingly, the prior art fails to teach or fairly suggest a pellicle inspection apparatus for protecting a mask used in an extreme ultraviolet lithography process requiring “an outer frame including a plurality of pellicle seating spaces, wherein the pellicle comprises a pellicle membrane and a pellicle frame supporting the pellicle membrane, and wherein a holding head having a branch shape is formed at one end of the holding leg, and the pellicle frame is supported by the branch shape of the holding head such that the pellicle frame is spaced apart from a mask when the pellicle holder is disposed on the mask”, in the combination required by the claim.

Claims 3-9 and 12 are allowable by virtue of their dependency on claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kim [US 2015/0212433 A1]
	Van Peski et al. [US 2005/0157288 A1]
	Matsuoka [US 5,494,169 A]
	Del Puerto et al. [US 8,446,570 B2]
	Chang et al. [US 2020/0174382 A1]
	Brouns et al. [US 2018/0373141 A1]
	Lee et al. [US 2021/0116802 A1]
	Ishikawa et al. [US 2021/0080824 A1]
	Hamada [US 2020/0133116 A1]
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882